Citation Nr: 0520022	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for multiple myeloma to 
include as due to exposure to herbicides in service.

2.  Entitlement to service connection for diabetes mellitus 
to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had nearly 25 years of active service including a 
period from November 1978 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified before the RO at 
a hearing in February 2004.  A transcript of this hearing has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2. The veteran served in Korea with the Company A USAGp 
(AS6508) from March 1969 to June 1970.

3. A preponderance of the evidence is against a finding that 
the veteran was exposed to Agent Orange in Korea.

4.  There is competent evidence of current diagnoses of 
multiple myeloma and diabetes mellitus.

5.  There is no evidence of multiple myeloma or diabetes 
mellitus in service, or within one year after service, and no 
competent medical evidence linking the veteran's current 
multiple myeloma and/or diabetes mellitus with his periods of 
service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
April and June 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
he was provided with specific information as to why his 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
through various correspondence, the SOC, and the SSOC the 
veteran was generally informed to send any evidence to VA in 
his possession that pertains to his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  

The claims folder contains all available service medical 
records, service personnel records, and VA medical records, 
and private medical records.  The veteran has not identified 
any outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Disorders diagnosed more than one year after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  

Also, the Department of Defense (DoD) has indicated that the 
herbicide Agent Orange had been used in Korea, and Agent 
Orange was used from April 1968 through July 1969 along the 
DMZ.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
DoD defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  The size of 
the treated area was a strip of lane 151 miles long and up to 
350 yards wide from the fence to the north of the "civilian 
control line."  There is no indication that herbicide was 
sprayed in the DMZ itself.  Herbicides were applied through 
hand spraying and by hand distribution of palletized 
herbicides.  Although restrictions were put in place to limit 
potential for spray drift, run-off, and damage to food crops, 
records indicate that effects of spraying were observed as 
far as 200 meters down wind.  Units in the area during the 
period of use of herbicide were as follows: 1-38 Infantry, 2-
38 Infantry, 1-23 Infantry, 2-23 Infantry, 3-23 Infantry, 3-
32 Infantry, 109th Infantry, 209th Infantry, 1-72 Armor, 2-72 
Armor, 4-7th Cavalry, 1-17th Infantry, 2-17th Infantry, 1-73 
Armor, and 2-10th Cavalry.  See VA Internal Document, 
"Veteran Service Center Manager Call - Policy Staff Items," 
March 2003.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for either multiple 
myeloma or diabetes mellitus.  The veteran's service medical 
records are silent as to any complaint or diagnosis of 
multiple myeloma, diabetes mellitus, or associated 
symptomatology.  The earliest evidence of multiple myeloma is 
a private treatment record dated in June 2001, more than 
fifteen years after service.  The earliest evidence of 
diabetes mellitus is a February 2003 statement from the 
veteran's physician, stating that the veteran had been 
diagnosed with diabetes mellitus since January 1995, nearly 
ten years after service.  Moreover, there is no competent 
evidence of record that links the veteran's multiple myeloma 
or diabetes mellitus to any event in service, including the 
presumed herbicide exposure.  During the February 2004 RO 
hearing, the veteran alleged that he made three separate 
seven to eight mile vehicular excursions per week during his 
military service in Korea, at which time he was in the front 
lines of the demilitarized zone (DMZ).  Service personnel 
records confirm that the veteran was assigned to Company A 
USAGp (AS6508) from March 1969 to June 1970.  Most of the 
veteran's time in Korea was spent after the spraying of 
herbicides had ceased.  Moreover, service personnel records 
do not show that the veteran was with one of the units in 
Korea found to be exposed to herbicides.  He has submitted a 
statement from a service acquaintance attesting that they 
rode together near the DMZ and submitted official service 
records to show that the acquaintance was assigned to the 6th 
Bn 80th Arty in Korea.  The Board notes that the date of 
assignment was July 8, 1969, about 3 weeks prior to the 
cessation of herbicide spraying in Korea.  From the veteran's 
own service records of time spent in Korea and the statement 
from his service acquaintance, even if it were assumed that 
the veteran drove along the DMZ, it would seem more likely 
than not that this occurred after the spraying of herbicides 
had ceased.  

Finally, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
either multiple myeloma or diabetes mellitus on a presumptive 
basis.  First, there is no evidence of multiple myeloma or 
diabetes mellitus within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  As was stated earlier, he was not diagnosed 
with the multiple myeloma until 2001 and diabetes mellitus 
until no earlier than 1995.  Second, service records do not 
show and the veteran has never claimed that he served in 
Vietnam.  Thus, the veteran is not entitled to the 
presumption under 38 C.F.R. § 3.307. 

Furthermore, there is no evidence of actual exposure to 
herbicides in service.   Even though the veteran feels that 
his disorders are related to herbicide exposure, he is a lay 
person without medical training or expertise, and is not 
qualified to offer opinions regarding the diagnosis or 
etiology of medical conditions.  Thus, his opinion is not 
competent medical evidence.  Grottveit, 5 Vet. App. at 93;  
Espiritu, 2 Vet. App. at 494-5.  Therefore, the preponderance 
of evidence is against service connection for both multiple 
myeloma and diabetes mellitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for multiple myeloma is denied.

Service connection for diabetes mellitus is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


